Mr. Stewart K. Lambert Attorney at Law P.O. Box 550 Cherokee Village, Arkansas 72525
Dear Mr. Lambert:
You have requested approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of a proposed interlocal agreement between Sharp County, Arkansas, and the cities of Ash Flat, Arkansas and Hardy, Arkansas. The purpose of the interlocal agreement is to establish the Sharp County Regional Airport Authority. You have enclosed a copy of the agreement, as well as a copy of the governing articles of organization of the Airport Authority.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action must specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
Having analyzed the agreement between Sharp County, Arkansas, and the cities of Ash Flat, Arkansas and Hardy, Arkansas under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements, and is therefore hereby approved in its current form.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh